Citation Nr: 1136995	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-48 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for chronic renal failure, status post kidney transplant.  

2.  Whether new and material evidence has been received to reopen service connection for duodenal ulcer disease.  

3.  Whether new and material evidence has been received to reopen service connection for a left knee disorder

4.  Whether new and material evidence has been received to reopen service connection for bilateral carpal tunnel syndrome.  

5.  Whether new and material evidence has been received to reopen service connection for a ganglion of the right wrist.  

6.  Whether new and material evidence has been received to reopen service connection for hypertension.  

7.  Whether new and material evidence has been received to reopen service connection for a dysthymic disorder.  

8.  Entitlement to service connection for a bilateral shoulder disorder.  

9.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1973 to February 1974 and had verified active duty for training (ACDUTRA) from February 1978 to July 1978.  He had additional periods of inactive duty training (INACDUTRA).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO may have reopened the Veteran's claims of service connection, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the Veteran's claims accordingly.  

The issue of service connection for a bilateral shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  In a June 2004 decision, the Board denied service connection for chronic renal disease on the basis that the Veteran did not have chronic renal disease that had been linked to active service.  

2.  Evidence received subsequent to the June 2004 decision of the Board is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for chronic renal disease.  

3.  In a June 2004 decision, the Board denied service connection for duodenal ulcer disease on the basis that evidence received subsequent to a January 1976 rating decision that denied service connection for peptic ulcer disease had not raised a reasonable possibility of substantiating the claim.  

4.  Evidence received subsequent to the June 2004 decision of the Board is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for peptic ulcer disease.  

5.  In a June 2004 decision, the Board denied service connection for a left knee disability on the basis that the Veteran did not have a left knee disability that had been linked to active service.  

6.  Evidence received subsequent to the June 2004 decision of the Board is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a left knee disability.  

7.  In a June 2004 decision, the Board denied service connection for a bilateral carpel tunnel syndrome on the basis that the Veteran did not have bilateral carpal tunnel syndrome that had been linked to active service.  

8.  Evidence received subsequent to the June 2004 decision of the Board is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for bilateral carpel tunnel syndrome.  

9.  In a June 2004 decision, the Board denied service connection for a ganglion of the right wrist on the basis that the Veteran did not have a ganglion of the right wrist that had been linked to active service.  

10.  Evidence received subsequent to the June 2004 decision of the Board is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a ganglion of the right wrist.  

11.  In a June 2004 decision, the Board denied service connection for hypertension on the basis that the Veteran did not have hypertension that had been linked to active service.  

12.  Evidence received subsequent to the June 2004 decision of the Board is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for hypertension.  

13.  In a June 2005 decision, the Board denied service connection for a psychiatric disorder on the basis that the Veteran's psychiatric disability preexisted his entry into active duty service and had not increased in severity during service.  

14.  Evidence received subsequent to the June 2005 decision of the Board is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder that includes dysthymic disorder.  

15.  The Veteran did not sustain a right ankle injury or disease in service, and symptoms of right ankle disorder were not chronic in service.  

16.  Symptoms of a right ankle disability have not been continuous since discharge from service.  

17.  A right ankle disability, diagnosed as right ankle tendonitis, is not related to service.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the June 2004 decision of the Board that denied service connection for a chronic renal disease is not new and material; thus, service connection for this disability is not reopened, and the June 2004 Board decision remains final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The additional evidence received subsequent to the June 2004 decision of the Board that denied service connection for a duodenal ulcer disease is not new and material; thus, service connection for this disability is not reopened, and the June 2004 Board decision remains final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The additional evidence received subsequent to the June 2004 decision of the Board that denied service connection for a left knee disability is not new and material; thus, service connection for this disability is not reopened, and the June 2004 Board decision remains final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The additional evidence received subsequent to the June 2004 decision of the Board that denied service connection for bilateral carpel tunnel syndrome is not new and material; thus, service connection for this disability is not reopened, and the June 2004 Board decision remains final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The additional evidence received subsequent to the June 2004 decision of the Board that denied service connection for a ganglion of the right wrist is not new and material; thus, service connection for this disability is not reopened, and the June 2004 Board decision remains final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The additional evidence received subsequent to the June 2004 decision of the Board that denied service connection for hypertension is not new and material; thus, service connection for this disability is not reopened, and the June 2004 Board decision remains final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The additional evidence received subsequent to the June 2005 decision of the Board that denied service connection for a psychiatric disorder, including dysthymic disorder, is not new and material; thus, service connection for this disability is not reopened, and the June 2005 Board decision remains final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

8.  A chronic right ankle disability was neither incurred in nor aggravated by service.  38 U.S.C.A. §§101(21), (24) (West 2002); 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim[s] prior to the initial adjudication of the claims.  A March 2008 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including treatment records utilized by the Social Security Administration (SSA) for a benefits claim, have been secured.  The Veteran has not been afforded a VA examination regarding the issues that must be reopened by new and material evidence.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The RO arranged for a VA examination of the Veteran's right ankle in September 2009.  This examination is found to be adequate for rating purposes for this issue.  In this regard, it is noted that the examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered an opinion regarding whether the currently diagnosed right ankle disability is related to the Veteran's service.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the claims.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as duodenal ulcer disease, arthritis, or hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  

New and Material Evidence to Reopen Claims 

Service connection for chronic renal disease, duodenal ulcer disease, a left knee disability, bilateral carpal tunnel syndrome, the residuals of a ganglion of the right wrist, and essential hypertension was previously denied by the Board in a June 2004 decision.  Service connection for a psychiatric disorder was previously denied by the Board in a June 2005 decision.  Under such circumstances, the decision of the Board is final, with the exception that a veteran may later reopen his claims if new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be determined whether or not new and material evidence has been submitted such that the claims may now be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the June 2004 Board decision that denied service connection for chronic renal disease, duodenal ulcer disease, a left knee disability, bilateral carpal tunnel syndrome, a ganglion of the right wrist, and hypertension included the Veteran's STRs, which showed no complaint or manifestation of any of the disabilities at issue; records and examinations performed in connection with the Veteran's ACDUTRA and INACDUTRA; the results of VA compensation examinations in December 1975 and July 2003; and records of private treatment that the Veteran received from 1999 and 2003 for renal disease and hypertension.  The December 1975 VA examination showed a normal blood pressure reading and there was no demonstration of peptic ulcer disease, renal disease, a left knee disability, carpal tunnel syndrome or a ganglion cyst of the right wrist.  A physical examination performed in connection with the Veteran's INACDUTRA showed the presence of a right wrist ganglion, without evidence of injury while on INACDUTRA, as well as a history of hypertension.  A December 1992 examination performed in connection with INACDUTRA continues to show an elevated blood pressure reading and reports that the Veteran had a history of left knee surgery, bilateral carpal tunnel syndrome and right wrist ganglion cyst surgery.  Chronic renal disease was first demonstrated in private treatment records dated in 1999.  

Specifically, the June 2004 Board decision found that an unappealed January 1976 rating decision had denied service connection for duodenal ulcer disease as not shown during active duty or demonstrated in the post-service medical evidence, and that evidence submitted subsequent to that decision was cumulative and redundant and did not raise a reasonable possibility of substantiating the claim.  At that time, the Board also found that the competent and probative medical evidence did not show that the Veteran had essential hypertension, chronic renal disease, a left knee disability, bilateral carpal tunnel syndrome, or residuals of a right wrist ganglion cyst that had been linked to active service, ACDUTRA, or INACDUTRA on any basis.  

Evidence received subsequent to the Board's June 2004 decision includes additional medical records from the Veteran's periods of INACDUTRA and copies of records of treatment for the Veteran's hypertension and renal disease and testimony given at a personal hearing at the RO in May 2009.  The Veteran's testimony essentially duplicates contentions of the Veteran made in connection with his prior appeal to the Board.  Such testimony is not sufficient to reopen a previously denied claim for service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  The medical records from the Veteran's period of INACDUTRA do not show that any of the claimed disabilities are the result of injury sustained while the Veteran was performing INACDUTRA.  The post-service medical evidence consists primarily of records of treatment many years after service that does not indicate in any way that the conditions are related to service.  

Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  As new and material evidence submitted in support of the Veteran's claims has not been received, the applications to reopen service connection for chronic renal disease, duodenal ulcer disease, a left knee disability, bilateral carpal tunnel syndrome, a ganglion of the right wrist, or hypertension are denied.  

Regarding the Veteran's psychiatric disorder, evidence of record at the time of the Board's June 2005 denial of service connection included the Veteran's STRs, records from his periods of INACDUTRA, private treatment records, and the results of a July 2004 VA examination.  At that time, the Board found that the Veteran's psychiatric disorder had preexisted his entry into active duty and that there was no increase in the underlying severity of the psychiatric disorder during service.  Based upon these findings, the Veteran's claim for service connection was denied.  

Evidence received subsequent to the June 2005 Board decision included additional records of private treatment, including treatment of psychiatric disability.  These records do not show that the Veteran's preexisting psychiatric disability either did not preexist service or permanently increased in severity during service, and do not relate these disabilities to service in any way.  As with the other disabilities discussed above, this evidence is not new and material evidence upon which the claim may be reopened.  Id.  As such, the appeal to reopen service connection for a psychiatric disability must be denied.  

Service Connection for a Right Ankle Disability

The Veteran contends that service connection is warranted for a right ankle disability.  He asserts that he sustained an injury of the right ankle in the same motor vehicle accident (MVA) during service in which he sustained an injury of his left ankle (for which service connection has been established).  

After review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a right ankle injury or disease in service, and symptoms of right ankle disorder were not chronic in service.  While review of the STRs discloses complaints of a left ankle disability, there is no demonstration of a right ankle disorder, including no complaints or findings of right ankle disorder following the in-service MVA.  

The Board also finds that symptoms of a right ankle disability have not been continuous since discharge from service.  Review of the Veteran's post-service treatment records, including those utilized by the SSA in a disability determination, are similarly negative for complaints or manifestations of a right ankle disorder.  The Veteran was afforded a VA examination in September 2009.  At that time, examination of the ankles showed no swelling, deformity, or discoloration.  Both ankles were tender to the Achilles tendon.  While there was increased laxity on the left, the right ankle had no increase in laxity.  The assessment was of bilateral ankle degenerative arthritis, with bilateral Achilles tendinitis.  

The Board further finds that the weight of the evidence demonstrates that a right ankle disability, diagnosed as right ankle tendonitis, is not related to service.  Regarding the right ankle, the VA examiner in September 2009 rendered a competent medical opinion that right ankle degenerative arthritis with Achilles tendinitis was less likely to have been related to service because there was no laxity in the ankle joint and the only real disability was Achilles tendinitis, which was less likely related to service.  The VA examiner further opined that any ankle swelling noted was the result of prednisone therapy that was associated with treatment of the Veteran's non-service-connected kidney failure and kidney transplant.  The only medical opinion of record is to the effect that it is less likely than not that the currently diagnosed right ankle disability is related to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence has not been received, the appeal to reopen service connection for chronic renal failure is denied.  

New and material evidence has not been received, the appeal to reopen service connection for duodenal ulcer disease is denied.  

New and material evidence has not been received, the appeal to reopen service connection for a left knee disorder is denied.  
  
New and material evidence has not been received, the appeal to reopen service connection for bilateral carpal tunnel syndrome is denied.  

New and material evidence has not been received, the appeal to reopen service connection for ganglion of the right wrist is denied.  

New and material evidence has not been received, the appeal to reopen service connection for hypertension is denied.  

New and material evidence has not been received, the appeal to reopen service connection for dysthymic disorder is denied.  

Service connection for a right ankle disorder is denied.  


REMAND

The Veteran is also claiming service connection for bilateral shoulder disabilities, which were found on September 2009 VA examination.  At that time, the examiner rendered an opinion that the shoulder disabilities were less likely than not to be related to service; however, the examiner assumed that the Veteran had not been treated for shoulder disability while on active duty.  Review of the STRs shows that the Veteran was treated for a muscle injury of the right arm from lifting weights in November 1973 and also complained of bilateral shoulder pain that same month.  Thus, the VA examiner's opinion was not based upon an accurate understanding of the evidence of record.  As such, an additional opinion regarding whether the Veteran's shoulder disorder is related to service, that is based on the full and accurate facts, is necessary.  

Accordingly, the issue of service connection for a bilateral shoulder disorder is REMANDED for the following action:

1.  The RO/AMC should forward the Veteran's claims file to the September 2009 VA examiner/opinion provider for review and an addendum opinion regarding the Veteran's shoulder disabilities.  After review of the relevant documents in the claims folder, the VA examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the Veteran's right shoulder disabilities are related to service, including the complaints of shoulder pain noted in November 1973.  If the VA provider is unavailable to offer the opinion sought, the Veteran's claims file should be forwarded to another appropriate VA examiner for the opinion sought.  The opinion-provider should answer the question posed and explain the rationale for the opinion given.  

2.  Thereafter, the RO/AMC should readjudicate the issue of service connection for a bilateral shoulder disorder.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the supplemental statement of the case prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


